                                                     Case 2:20-cv-02323-RGK-JPR Document 49 Filed 08/03/20 Page 1 of 20 Page ID #:460




                                                       1
                                                           Raoul J. Severo, Esq. [S.B. #78104]
                                                       2 Joseph L. Ryan [S.B. #301375]
                                                       3 Severo PLC
                                                           500 N. Central Ave, Suite 210
                                                       4 Glendale, CA 91203
                                                       5 (855) 216-3990
                                                           Attorney for Plaintiff, Nicko “Romeo” Lacoste
                                                       6
                                                       7
500 N. CENTRAL AVE., STE. 610 ● GLENDALE, CA 91203




                                                       8                    UNITED STATES DISTRICT COURT
                                                       9              CENTRAL DISTRICT COURT OF CALIFORNIA
                                                      10
                                                      11 NICKO “ROMEO” LACOSTE, dba                )Case No.: 2:20-CV-02323-RGK-JPR
                                                                                                   )
                 SEVERO, PLC




                                                      12
                                                           THE CALIFORNIA DREAM                    )Hon. R. Gary Klausner
                                                           TATTOO,                                 )
                                                      13                                           )
                                                                                                   )
                                                      14              Plaintiff,                   )PLAINTIFF NICKO LACOSTE’S
                                                                                                   )OPPOSITION TO MOTION FOR
                                                      15                                           )ATTORNEY’S FEES AND COSTS
                                                                vs.                                )
                                                      16                                           )
                                                           DANIEL “KEEMSTAR” KEEM, dba             ) Date: AUGUST 24, 2020
                                                      17 DRAMAALERT,                               ) Time: 9:00 a.m.
                                                      18
                                                                                                     Dept: 850
                                                                      Defendant.
                                                      19
                                                      20
                                                            PLAINTIFF NICKO LACOSTE’S OPPOSITION TO MOTION FOR
                                                      21                 ATTORNEY’S FEES AND COSTS
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28                                           1
                                                             PLAINTIFF NICKO LACOSTE’S OPPOSITION TO MOTION FOR ATTORNEY’S FEES AND COSTS
                                                     Case 2:20-cv-02323-RGK-JPR Document 49 Filed 08/03/20 Page 2 of 20 Page ID #:461




                                                       1
                                                       2                     TABLE OF CONTENTS
                                                           TABLE OF AUTHORITIES ...........................................................................2
                                                       3
                                                       4 MEMORANDUM OF POINTS AND AUTHORITIES ................................... 4
                                                       5 STATUTES..................................................................................................... 4
                                                       6          I. Introduction ......................................................................................4
                                                       7
                                                                  II. Defendant’s request for nearly $160,000 in attorneys’ fees and
500 N. CENTRAL AVE., STE. 610 ● GLENDALE, CA 91203




                                                       8          costs in this case is unreasonable and this court should deny it ..........5
                                                       9
                                                                  III. The billing records submitted by defendant in support of his
                                                      10          request for attorneys’ fees reveal a duplication of efforts by multiple
                                                                  attorneys working on a relatively simple case ....................................13
                                                      11
                 SEVERO, PLC




                                                      12 CONCLUSION .............................................................................................18
                                                      13
                                                      14
                                                                                           TABLE OF AUTHORITIES
                                                      15
                                                           Federal Cases                                                                                  page no.
                                                      16
                                                      17
                                                           Brown v. Stackler, 612 F.2d 1057, 1059 (7th Cir.1980) ....................... 12, 17
                                                      18
                                                           Copeland v. Marshall, supra, 641 F.2d 880, 902–903 .......................... 13,18
                                                      19
                                                      20 Farris v. Cox, 508 F.Supp. 222, 227 (N.D.Cal.1981) ...................................13
                                                      21
                                                           Gagne v. Maher, 594 F.2d 336 (2d Cir. 1979) .............................................18
                                                      22
                                                      23 Jordan v. United States Dept. of Justice (D.D.C.1981) 89 F.R.D. 537, 540
                                                           [revd. (1982) 691 F.2d 514] ................................................................. 13, 18
                                                      24
                                                      25 Lund v. Affleck, 587 F.2d 75, 77 (1st Cir.1978) .................................... 13, 18
                                                      26
                                                      27
                                                      28                                           2
                                                             PLAINTIFF NICKO LACOSTE’S OPPOSITION TO MOTION FOR ATTORNEY’S FEES AND COSTS
                                                     Case 2:20-cv-02323-RGK-JPR Document 49 Filed 08/03/20 Page 3 of 20 Page ID #:462




                                                       1 Pistoresi v. Madera Irrigation Dist., 2009 WL 910867, at *2 (E.D.Cal. 2009)
                                                           .....................................................................................................................17
                                                       2
                                                       3 Reynolds v. Coomey, 567 F.2d 1166, 1167 (1st Cir.1978)..........................18
                                                       4 Vocca v. Playboy Hotel of Chicago, Inc. 519 F.Supp. 900, 901–902
                                                       5 (N.D.Ill.1981) ........................................................................................ 13, 18
                                                       6
                                                       7 State cases                                                                                              page no.
500 N. CENTRAL AVE., STE. 610 ● GLENDALE, CA 91203




                                                       8
                                                           ComputerXpress, Inc. v. Jackson, 93 Cal. App. 4th 993, 1018, 113 Cal.
                                                       9 Rptr. 2d 625 (4th Dist. 2001). ................................................................... 7, 9
                                                      10
                                                           G.R. v. Intelligator, 185 Cal.App. 4th 606 (4th Dist., 2010) ......................... 8
                                                      11
                 SEVERO, PLC




                                                      12 Cabral v. Martins, 177 Cal.App.4th 471 (Cal. Ct. App. 2009 ........................ 8
                                                      13
                                                         Ketchum v. Moses (2001) 24 Cal.4th 1122, 1131–1132, 104 Cal.Rptr.2d
                                                      14 377, 17 P.3d 735 (Ketchum) ...................................................... 9, 10, 11, 12
                                                      15
                                                         Maughan v. Google Technology, Inc. (2006) 143 Cal.App.4th 1242, 1252,
                                                      16 49 Cal.Rptr.3d 861 ..................................................................................... 11
                                                      17
                                                         Melnyk v. Robledo, 64 Cal.App.3d 618, 623, 134
                                                      18 Cal.Rptr. 602 (1976)....................................................................................11
                                                      19
                                                           Moore v. Liu, 69 Cal. App. 4th 745, 753-754, 81 Cal. Rptr. 2d 807 (2d Dist.
                                                      20 1999), as modified, (Feb. 5, 1999). ............................................................... 7
                                                      21
                                                           Olsen v. Harbison (2005) 134 Cal.App.4th 278, 283, 35
                                                      22 Cal.Rptr.3d 909 ..........................................................................................10
                                                      23
                                                           PLCM Group, Inc. v. Drexler, 22 Cal.4th 1084, 1095–1096, 95 Cal.Rptr.2d
                                                      24
                                                           198, 997 P.2d 511 (2000) ..........................................................................11
                                                      25
                                                      26
                                                      27
                                                      28                                           3
                                                             PLAINTIFF NICKO LACOSTE’S OPPOSITION TO MOTION FOR ATTORNEY’S FEES AND COSTS
                                                     Case 2:20-cv-02323-RGK-JPR Document 49 Filed 08/03/20 Page 4 of 20 Page ID #:463




                                                       1 Robertson v. Rodriguez, 36 Cal.App.4th 347, 361, 42 Cal.Rptr.2d 464
                                                           (1995) ..........................................................................................................10
                                                       2
                                                       3 Serrano v. Priest, 20 Cal.3d 25, 49, 141 Cal.Rptr.
                                                           315, 569 P.2d 1303, (1977) .........................................................................9
                                                       4
                                                       5 Serrano v. Unruh, 32 Cal.3d 621, 639, 186 Cal.Rptr. 754, 652 P.2d 985
                                                           (1982) .........................................................................................................10
                                                       6
                                                       7 Christian Research Institute v. Alnor, 165 Cal. App. 4th 1315, 81 Cal. Rptr.
500 N. CENTRAL AVE., STE. 610 ● GLENDALE, CA 91203




                                                       8
                                                           3d 866 (4th Dist. 2008) ............................................................................. 6, 7

                                                       9
                                                      10 Statutes                                                                                            page no.
                                                      11 California Code of Civil Procedure section 425.16 .................. 4, 5, 6, 7, 8, 10
                 SEVERO, PLC




                                                      12
                                                      13                 MEMORANDUM OF POINTS AND AUTHORITIES
                                                      14
                                                                                                 I.       INTRODUCTION
                                                      15
                                                      16           Plaintiff is a celebrity tattoo artist. Defendant operates a You
                                                      17
                                                            Tube channel dedicated to sensationalized reporting about social
                                                      18
                                                      19 media influencers and internet celebrities. Defendant accused Plaintiff
                                                      20 of pedophilia in several You Tube videos on March 16, 2019, March 17,
                                                      21
                                                            2019, and February 10, 2020.
                                                      22
                                                      23           On March 10, 2020, Plaintiff, NICKO “ROMEO” LACOSTE, dba THE
                                                      24
                                                           CALIFORNIA DREAM TATTOO, filed a complaint for damages alleging
                                                      25
                                                      26
                                                           tortious interference with contractual relations and interference with

                                                      27
                                                      28                                            4
                                                              PLAINTIFF NICKO LACOSTE’S OPPOSITION TO MOTION FOR ATTORNEY’S FEES AND COSTS
                                                     Case 2:20-cv-02323-RGK-JPR Document 49 Filed 08/03/20 Page 5 of 20 Page ID #:464




                                                       1 prospective economic advantage against Defendant, DANIEL
                                                       2 “KEEMSTAR” KEEM, dba DRAMAALERT.
                                                       3
                                                                   Defendant did not file an answer, but on May 1, 2020, filed a
                                                       4
                                                       5 motion to strike the complaint pursuant to California Code of Civil
                                                       6
                                                           Procedure § 425.16, California’s anti-SLAPP statute. Plaintiff filed its
                                                       7
500 N. CENTRAL AVE., STE. 610 ● GLENDALE, CA 91203




                                                       8
                                                           Opposition to the Special Motion to Strike Complaint (Anti-SLAAP) and

                                                       9 Defendant filed its Reply to the Opposition.
                                                      10
                                                                   On June 23, 2020, this Court granted Defendant’s Special Motion
                                                      11
                 SEVERO, PLC




                                                      12 to Strike and dismissed Plaintiff’s complaint. Defendant now moves the
                                                      13 court to award attorneys’ fees and costs in favor of Defendant against
                                                      14
                                                           Plaintiff based upon the provisions of California Code of Civil Procedure,
                                                      15
                                                      16 Section 425.16, which provides in pertinent part, as follows:
                                                      17
                                                                   “(c)(1) Except as provided in paragraph (2), in any action subject
                                                      18
                                                      19 to subdivision (b), a prevailing defendant on a special motion to strike
                                                      20 shall be entitled to recover his or her attorney's fees and costs.”
                                                      21
                                                             II.      DEFENDANT’S REQUEST FOR NEARLY $160,000 IN
                                                      22
                                                      23                ATTORNEYS’ FEES AND COSTS IN THIS CASE IS
                                                      24
                                                                    UNREASONABLE AND THIS COURT SHOULD DENY IT.
                                                      25
                                                      26
                                                                     Defendant now brings its Motion for Attorneys' Fees and Costs

                                                      27
                                                      28                                           5
                                                             PLAINTIFF NICKO LACOSTE’S OPPOSITION TO MOTION FOR ATTORNEY’S FEES AND COSTS
                                                     Case 2:20-cv-02323-RGK-JPR Document 49 Filed 08/03/20 Page 6 of 20 Page ID #:465




                                                       1
                                                           and is requesting an outrageous and unconscionable amount of
                                                       2
                                                       3 $151,785.00 and costs of $8,188.60 for its time in opposing the Anti-
                                                       4 Slapp Motion. Not only the amount is outrageous, but it would
                                                       5
                                                           certainly shock the conscience of any reasonable practicing attorney in
                                                       6
                                                       7 the Los Angeles community.
500 N. CENTRAL AVE., STE. 610 ● GLENDALE, CA 91203




                                                       8
                                                                       While an attorney fee award to a defendant prevailing on a
                                                       9
                                                      10 special motion to strike as strategic lawsuit against public participation
                                                      11 (SLAPP) is usually mandatory, ascertaining the amount of reasonable
                 SEVERO, PLC




                                                      12
                                                           attorneys’ fees awarded to a defendant is left to the trial court's sound
                                                      13
                                                      14 discretion. West's Ann. Cal. C.C.P. § 425.16(c). Christian Research
                                                      15
                                                           Institute v. Alnor, 165 Cal. App. 4th 1315, 81 Cal. Rptr. 3d 866 (4th Dist.
                                                      16
                                                      17
                                                           2008).

                                                      18               Inflated fee requests constitute a special circumstance
                                                      19
                                                           supporting an attorney fee award for less than all of the hours reasonably
                                                      20
                                                      21 spent, to a defendant prevailing on a special motion to strike as strategic
                                                      22 lawsuit against public participation (SLAPP). West's Ann. Cal. C.C.P. §
                                                      23
                                                           425.16(c). Christian Research Institute v. Alnor, 165 Cal. App. 4th 1315,
                                                      24
                                                      25 81 Cal. Rptr. 3d 866 (4th Dist. 2008).
                                                      26
                                                      27
                                                      28                                           6
                                                             PLAINTIFF NICKO LACOSTE’S OPPOSITION TO MOTION FOR ATTORNEY’S FEES AND COSTS
                                                     Case 2:20-cv-02323-RGK-JPR Document 49 Filed 08/03/20 Page 7 of 20 Page ID #:466




                                                       1               The evidence presented in support of a defendant's motion for
                                                       2 an attorney fee award after prevailing on a special motion to strike as
                                                       3
                                                           strategic lawsuit against public participation (SLAPP) should allow the
                                                       4
                                                       5 court to consider whether the case was overstaffed, how much time the
                                                       6
                                                           attorneys spent on particular claims, and whether the hours were
                                                       7
500 N. CENTRAL AVE., STE. 610 ● GLENDALE, CA 91203




                                                       8
                                                           reasonably expended, and the trial court may properly reduce

                                                       9 an attorney fee award to a defendant prevailing on a special motion to
                                                      10
                                                           strike as strategic lawsuit against public participation (SLAPP) on account
                                                      11
                 SEVERO, PLC




                                                      12 of any failure to maintain appropriate time records sufficient to provide a
                                                      13 proper basis for determining how much time was spent on particular
                                                      14
                                                           claims. West's Ann. Cal. C.C.P. § 425.16(c). Christian Research Institute v.
                                                      15
                                                      16 Alnor, 165 Cal. App. 4th 1315, 81 Cal. Rptr. 3d 866 (4th Dist. 2008).
                                                      17
                                                                       While § 425.16 does authorize attorney's fees, it specifically
                                                      18
                                                      19 states the defendant only receives such fees if the defendant prevails on
                                                      20 the motion to strike. Moore v. Liu, 69 Cal. App. 4th 745, 753-754, 81 Cal.
                                                      21
                                                           Rptr. 2d 807 (2d Dist. 1999), as modified, (Feb. 5, 1999).
                                                      22
                                                      23               The trial court may determine the appropriate amount of fees
                                                      24
                                                           and costs, upon a proper application by defendants. ComputerXpress, Inc.
                                                      25
                                                      26
                                                      27
                                                      28                                           7
                                                             PLAINTIFF NICKO LACOSTE’S OPPOSITION TO MOTION FOR ATTORNEY’S FEES AND COSTS
                                                     Case 2:20-cv-02323-RGK-JPR Document 49 Filed 08/03/20 Page 8 of 20 Page ID #:467




                                                       1 Jackson, 93 Cal. App. 4th 993, 1018, 113 Cal. Rptr. 2d 625 (4th Dist.
                                                       2 2001).
                                                       3
                                                                   As the court noted in G.R. v. Intelligator, 185 Cal.App. 4th 606
                                                       4
                                                       5 (4th Dist., 2010):
                                                       6
                                                                   “Subdivision (c) of Code of Civil Procedure section 425.16 provides
                                                       7
500 N. CENTRAL AVE., STE. 610 ● GLENDALE, CA 91203




                                                       8
                                                           that ‘a prevailing defendant on a special motion to strike shall be entitled to

                                                       9 recover his or her attorney's fees and costs.’ ” (Cabral, supra, 177
                                                      10
                                                           Cal.App.4th at p. 490, 99 Cal.Rptr.3d 394.) “The language of the anti-
                                                      11
                 SEVERO, PLC




                                                      12 SLAPP statute is mandatory; it requires a fee award to a defendant who
                                                      13 brings a successful motion to strike. Accordingly, our Supreme Court has
                                                      14
                                                           held that under this provision, ‘any SLAPP defendant who brings a
                                                      15
                                                      16 successful motion to strike is entitled to mandatory attorney fees.’
                                                      17
                                                           [Citation.]” (Ibid.) At the same time, “a defendant who brings a successful
                                                      18
                                                      19 special motion to strike is entitled only to reasonable attorney fees, and
                                                      20 not necessarily to the entire amount requested. [Citations.]” (Id. at p. 491,
                                                      21
                                                           99 Cal.Rptr.3d 394.) [Emphasis supplied and by the Court.]
                                                      22
                                                      23               As the moving party, the prevailing defendant seeking fees and
                                                      24
                                                           costs “ ‘bear[s] the burden of establishing entitlement to an award and
                                                      25
                                                      26
                                                           documenting the appropriate hours expended and hourly rates.’ [Citation.]

                                                      27
                                                      28                                           8
                                                             PLAINTIFF NICKO LACOSTE’S OPPOSITION TO MOTION FOR ATTORNEY’S FEES AND COSTS
                                                     Case 2:20-cv-02323-RGK-JPR Document 49 Filed 08/03/20 Page 9 of 20 Page ID #:468




                                                       1 To that end, the court may require [a] defendant[ ] to produce records
                                                       2 sufficient to provide “ ‘a proper basis for determining how much time was
                                                       3
                                                           spent on particular claims.’ ” [Citation.] The court also may properly reduce
                                                       4
                                                       5 compensation on account of any failure to maintain appropriate time
                                                       6
                                                           records. [Citation.]” (ComputerXpress, Inc. v. Jackson (2001) 93
                                                       7
500 N. CENTRAL AVE., STE. 610 ● GLENDALE, CA 91203




                                                       8
                                                           Cal.App.4th 993, 1020, 113 Cal.Rptr.2d 625 (Computer Xpress ).) The

                                                       9 evidence should allow the court to consider whether the case was
                                                      10
                                                           overstaffed, how much time the attorneys spent on particular claims, and
                                                      11
                 SEVERO, PLC




                                                      12 whether the hours were reasonably expended. (Ibid.)
                                                      13               A trial court “assessing attorney fees begins with a touchstone
                                                      14
                                                           or lodestar figure, based on the ‘careful compilation of the time spent and
                                                      15
                                                      16 reasonable hourly compensation of each attorney ... involved in the
                                                      17
                                                           presentation of the case.’ ” (Ketchum v. Moses(2001) 24 Cal.4th 1122,
                                                      18
                                                      19 1131–1132, 104 Cal.Rptr.2d 377, 17 P.3d 735 (Ketchum ).) The court
                                                      20 tabulates the attorney fee touchstone, or lodestar, by multiplying the
                                                      21
                                                           number of hours reasonably expended by the reasonable hourly rate
                                                      22
                                                      23 prevailing in the community for similar work. (Id. at p. 1134, 104
                                                      24
                                                           Cal.Rptr.2d 377, 17 P.3d 735; Serrano v. Priest (1977) 20 Cal.3d 25, 49,
                                                      25
                                                      26
                                                           141 Cal.Rptr. 315, 569 P.2d 1303 (Priest).) “[T]he lodestar figure may be

                                                      27
                                                      28                                           9
                                                             PLAINTIFF NICKO LACOSTE’S OPPOSITION TO MOTION FOR ATTORNEY’S FEES AND COSTS
                                                     Case 2:20-cv-02323-RGK-JPR Document 49 Filed 08/03/20 Page 10 of 20 Page ID #:469




                                                        1 increased or decreased depending on a variety of factors, including the
                                                       2 contingent nature of the fee award.” (Ketchum, at p. 1134, 104 Cal.Rptr.2d
                                                       3
                                                            377, 17 P.3d 735, italics added.) The Ketchum court further noted that
                                                       4
                                                        5 pursuant to Serrano v. Unruh (1982) 32 Cal.3d 621, 639, 186 Cal.Rptr.
                                                       6
                                                            754, 652 P.2d 985 (Serrano IV ), “absent circumstances rendering the
                                                        7
500 N. CENTRAL AVE., STE. 610 ● GLENDALE, CA 91203




                                                       8
                                                            award unjust, an attorney fee award should ordinarily include

                                                       9 compensation for all the hours reasonably spent, including those relating
                                                       10
                                                            solely to the fee.” (Ketchum, at p. 1133, 104 Cal.Rptr.2d 377, 17 P.3d
                                                       11
                 SEVERO, PLC




                                                       12 735, first italics added.) The Supreme Court cautioned in Ketchum that
                                                       13 “ ‘padding’ in the form of inefficient or duplicative efforts is not subject to
                                                       14
                                                            compensation. [Citation.]” (Id. at p. 1132, 104 Cal.Rptr.2d 377, 17 P.3d
                                                       15
                                                       16 735.)
                                                       17
                                                                        Because the Legislature specified the prevailing defendant
                                                       18
                                                       19 “shall be entitled to recover his or her attorney's fees and costs” (§ 425.16,
                                                      20 subd. (c)), an award is usually mandatory. (See Ketchum, supra, 24 Cal.4th
                                                       21
                                                            at pp. 1131, 1137–1138, 104 Cal.Rptr.2d 377, 17 P.3d 735.) The
                                                      22
                                                      23 Legislature, however, did not intend recovery of fees and costs as a
                                                      24
                                                            windfall. (Robertson v. Rodriguez (1995) 36 Cal.App.4th 347, 361, 42
                                                      25
                                                      26
                                                            Cal.Rptr.2d 464 (Robertson ); see Olsen v. Harbison (2005) 134

                                                      27
                                                      28                                            10
                                                              PLAINTIFF NICKO LACOSTE’S OPPOSITION TO MOTION FOR ATTORNEY’S FEES AND COSTS
                                                     Case 2:20-cv-02323-RGK-JPR Document 49 Filed 08/03/20 Page 11 of 20 Page ID #:470




                                                        1 Cal.App.4th 278, 283, 35 Cal.Rptr.3d 909 [noting “ironic unintended
                                                       2 consequence that anti-SLAPP procedures, enacted to curb abusive
                                                       3
                                                            litigation, are also prone to abuse”].) The prevailing party is entitled to a
                                                       4
                                                        5 reasonable award (Ketchum, supra, at p. 1133, 104 Cal.Rptr.2d 377, 17
                                                       6
                                                            P.3d 735); consequently, the trial court need not simply award the sum
                                                        7
500 N. CENTRAL AVE., STE. 610 ● GLENDALE, CA 91203




                                                       8
                                                            requested. (Robertson, at p. 361, 42 Cal.Rptr.2d 464.) To the contrary,

                                                       9 ascertaining the fee amount is left to the trial court's sound
                                                       10
                                                            discretion. (Ketchum, at p. 1132, 104 Cal.Rptr.2d 377, 17 P.3d
                                                       11
                 SEVERO, PLC




                                                       12 735; Maughan v. Google Technology, Inc. (2006) 143 Cal.App.4th 1242,
                                                       13 1252, 49 Cal.Rptr.3d 861 (Maughan ).) Trial judges are entrusted with this
                                                       14
                                                            discretionary determination because they are in the best position to assess
                                                       15
                                                       16 the value of the professional services rendered in their courts. (Ketchum, at
                                                       17
                                                            p. 1132, 104 Cal.Rptr.2d 377, 17 P.3d 735;PLCM Group, Inc. v.
                                                       18
                                                       19 Drexler (2000) 22 Cal.4th 1084, 1095–1096, 95 Cal.Rptr.2d 198, 997 P.2d
                                                      20 511); see Melnyk v. Robledo (1976) 64 Cal.App.3d 618, 623, 134 Cal.Rptr.
                                                       21
                                                            602 [“trial court has its own expertise” on the question of fees].)
                                                      22
                                                      23                Inflated fee requests constitute a special circumstance. In
                                                      24
                                                            emphasizing that a trial court retains the discretion to award attorney fees
                                                      25
                                                      26
                                                            in an amount that is less than the lodestar amount, the Ketchum court

                                                      27
                                                      28                                            11
                                                              PLAINTIFF NICKO LACOSTE’S OPPOSITION TO MOTION FOR ATTORNEY’S FEES AND COSTS
                                                     Case 2:20-cv-02323-RGK-JPR Document 49 Filed 08/03/20 Page 12 of 20 Page ID #:471




                                                        1 noted, “ ‘To the extent a trial court is concerned that a particular award is
                                                       2 excessive, it has broad discretion to adjust the fee downward or deny an
                                                       3
                                                            unreasonable fee altogether.’ ” (Ketchum, supra, 24 Cal.4th at p. 1138, 104
                                                       4
                                                        5 Cal.Rptr.2d 377, 17 P.3d 735.) Specifically, the Ketchum court stated, “A
                                                       6
                                                            fee request that appears unreasonably inflated is a special circumstance
                                                        7
500 N. CENTRAL AVE., STE. 610 ● GLENDALE, CA 91203




                                                       8
                                                            permitting the trial court to reduce the award or deny one

                                                       9 altogether.” (Id. at p. 1137, 104 Cal.Rptr.2d 377, 17 P.3d
                                                       10
                                                            735, quoting Serrano IV, supra, 32 Cal.3d at p. 635, 186 Cal.Rptr. 754, 652
                                                       11
                 SEVERO, PLC




                                                       12 P.2d 985.) [Emphasis supplied]
                                                       13               The Serrano IV court explained, “ ‘If ... the Court were required
                                                       14
                                                            to award a reasonable fee when an outrageously unreasonable one has been
                                                       15
                                                       16 asked for, claimants would be encouraged to make unreasonable demands,
                                                       17
                                                            knowing that the only unfavorable consequence of such misconduct would
                                                       18
                                                       19 be reduction of their fee to what they should have asked in the first place.
                                                      20 To discourage such greed, a severer reaction is needful....” (Serrano IV,
                                                       21
                                                            supra, 32 Cal.3d at p. 635, 186 Cal.Rptr. 754, 652 P.2d
                                                      22
                                                      23 985, quoting Brown v. Stackler (7th Cir.1980) 612 F.2d 1057,
                                                      24
                                                            1059.) The Serrano IV court noted in a lengthy citation the numerous ways
                                                      25
                                                      26
                                                            a party may employ to inflate a fee request, justifying denial of fees

                                                      27
                                                      28                                            12
                                                              PLAINTIFF NICKO LACOSTE’S OPPOSITION TO MOTION FOR ATTORNEY’S FEES AND COSTS
                                                     Case 2:20-cv-02323-RGK-JPR Document 49 Filed 08/03/20 Page 13 of 20 Page ID #:472




                                                        1 altogether: “See, e.g., ... Lund v. Affleck (1st Cir.1978) 587 F.2d 75, 77 [if
                                                       2 initial claim is ‘exorbitant’ and time unreasonable, court should ‘refuse the
                                                       3
                                                            further compensation’]; Farris v. Cox (N.D.Cal.1981) 508 F.Supp. 222,
                                                       4
                                                        5 227 [time on fee petition denied for ‘overreaching’]; Vocca v. Playboy
                                                       6
                                                            Hotel of Chicago, Inc. (N.D.Ill.1981) 519 F.Supp. 900, 901–902 [fee
                                                        7
500 N. CENTRAL AVE., STE. 610 ● GLENDALE, CA 91203




                                                       8
                                                            denied in entirety on ground of counsel's dilatoriness and hours claimed for

                                                       9 clerical work]; Jordan v. United States Dept. of Justice (D.D.C.1981) 89
                                                       10
                                                            F.R.D. 537, 540 [revd. (1982) 691 F.2d 514] [fee denied in entirety on
                                                       11
                 SEVERO, PLC




                                                       12 ground of unreasonable request and inadequate
                                                       13 documentation].)” (Serrano IV, supra, 32 Cal.3d at p. 635, fn. 21, 186
                                                       14
                                                            Cal.Rptr. 754, 652 P.2d 985.)
                                                       15
                                                       16 III.    The Billing Records Submitted by Defendant in Support of
                                                       17
                                                                  His Request for Attorneys’ Fees Reveal A Duplication of
                                                       18
                                                       19         Efforts By Multiple Attorneys Working On A Relatively
                                                      20          Simple Case.
                                                       21
                                                               A close reading of the billing records submitted by Defendant here in
                                                      22
                                                      23 support of his motion for attorneys’ fees reveals that the attorneys and
                                                      24
                                                            paralegal involved in this case duplicated their efforts.
                                                      25
                                                      26
                                                      27
                                                      28                                            13
                                                              PLAINTIFF NICKO LACOSTE’S OPPOSITION TO MOTION FOR ATTORNEY’S FEES AND COSTS
                                                     Case 2:20-cv-02323-RGK-JPR Document 49 Filed 08/03/20 Page 14 of 20 Page ID #:473




                                                        1     Thus, out of the total of 307.80 hours expended by the attorneys and
                                                       2 paralegals who allegedly worked on the matter, attorney Kim Zeldin is said
                                                       3
                                                            to have clocked 148.70 hours at $600.00 while attorney Eric Westlund
                                                       4
                                                        5 clocked 115.50 hours at $450.00.
                                                       6
                                                            Much of the effort expended by Mr. Westlund was duplicative of the
                                                        7
500 N. CENTRAL AVE., STE. 610 ● GLENDALE, CA 91203




                                                       8
                                                            effort expended by Ms. Zeldin. Thus, example, the billing statement

                                                       9 shows that on May 1, 2020 the following entries were made:
                                                       10
                                                            05/01/20 EAW Finalize anti-SLAPP motion to strike for filing
                                                       11 (5.50) 5.50 hrs $2,475.00
                 SEVERO, PLC




                                                       12
                                                            05/01/20 EAW Finalize anti-SLAPP motion to strike, attorney
                                                       13 declarations, requests for judicial notice, and proposed order
                                                       14 for filing
                                                            5.50 hrs         $2,475.00
                                                       15
                                                       16
                                                       17
                                                          05/01/20 KSZ Finalize Motion to Strike and accompanying
                                                          declarations, Request for Judicial Notice and exhibits for filing
                                                       18 6.50 hrs $3,900.00
                                                       19
                                                                 Clearly, only one attorney should have been “finalizing” the motion to
                                                      20
                                                       21 strike prior to filing with the court. Instead, we have Mr. Westlund
                                                      22 requesting 11 hours of attorney time at $450 per hour and Ms. Zeldin
                                                      23
                                                            requesting 6.50 hours of attorney time at $600 per hour for performing the
                                                      24
                                                      25 same function.
                                                      26
                                                      27
                                                      28                                            14
                                                              PLAINTIFF NICKO LACOSTE’S OPPOSITION TO MOTION FOR ATTORNEY’S FEES AND COSTS
                                                     Case 2:20-cv-02323-RGK-JPR Document 49 Filed 08/03/20 Page 15 of 20 Page ID #:474




                                                        1         In fact, a close analysis of the billing statement reveals that this
                                                       2 duplication of effort was not limited to a single day or a single task, but that
                                                       3
                                                            it infects the entire billing record submitted by Defendant in support of its
                                                       4
                                                        5 request for attorneys’ fees. For another example, see the following
                                                       6
                                                            duplicative billing entries:
                                                        7
500 N. CENTRAL AVE., STE. 610 ● GLENDALE, CA 91203




                                                       8
                                                            04/13/20 EAW Draft anti-SLAPP motion to strike section regarding public
                                                            figure 2.00 hrs $900.00
                                                       9
                                                       10 04/13/20 EAW Legal research regarding public figure in First Amendment
                                                            law 2.50 hrs $1,125.00
                                                       11
                 SEVERO, PLC




                                                       12 04/13/20 KSZ Review and edit motion to strike 1.50 hrs $900.00
                                                       13         Thus on 4/13/20, Mr. Westlund bills 4.50 hours at $450.00 per hour
                                                       14
                                                            for researching and drafting the public figure issue. Although it is not
                                                       15
                                                       16 clearly specified, Ms. Zeldin then bills 1.50 hours of her time at $600 per
                                                       17
                                                            hour to edit apparently what Mr. Westlund wrote.
                                                       18
                                                       19         However, a week later, on 4/20/20, Ms. Zeldin again bills another
                                                      20 1.50 hours at $600 per hour for legal research regarding public figure
                                                       21
                                                            status for First Amendment purposes, but just 4 days later on 4/24/20 Mr.
                                                      22
                                                      23 Westlund bills 4 hours of time at $450 per hour to “[d]raft anti-SLAPP (sic)
                                                      24
                                                            motion to strike section regarding public figure,” and merely 2 days later,
                                                      25
                                                      26
                                                      27
                                                      28                                            15
                                                              PLAINTIFF NICKO LACOSTE’S OPPOSITION TO MOTION FOR ATTORNEY’S FEES AND COSTS
                                                     Case 2:20-cv-02323-RGK-JPR Document 49 Filed 08/03/20 Page 16 of 20 Page ID #:475




                                                        1 on 4/26/20 Ms. Zeldin purports to bill 8.20 hours at $600 per hour to
                                                       2 make “extensive revisions to Motion to Strike.”
                                                       3
                                                                 This kind of duplication, again, infects the entire billing statement
                                                       4
                                                        5 submitted by Defendant in support of its motion for attorneys’ fees.
                                                       6
                                                            All of this effort, purportedly performed by a law firm that “has been
                                                        7
500 N. CENTRAL AVE., STE. 610 ● GLENDALE, CA 91203




                                                       8
                                                            recognized by the National Law Journal as one of the nation’s top

                                                       9 litigation boutiques in California, which authors an annual treatise entitled
                                                       10
                                                            California Business Litigation published by CEB and which chose two
                                                       11
                 SEVERO, PLC




                                                       12 partners—one name partner—and an associate and a paralegal to draft the
                                                       13 anti-SLAAP motion to strike in an uncomplicated case headed by a name
                                                       14
                                                            partner with 20 years of experience “…successfully representing litigants in
                                                       15
                                                       16 anti-SLAPP litigation…( who has) “represented clients in more than twenty
                                                       17
                                                            high stakes trials and arbitration involving complex issues,” and a seasoned
                                                       18
                                                       19 lawyer in Ms. Zeldin with a 32 year record of business litigation experience.
                                                      20         It strains credulity to posit that this team of SuperLawyers could not
                                                       21
                                                            prepare and file a motion to strike the complaint in this case in the same
                                                      22
                                                      23 amount of time, 40 hours—that it took Plaintiff to prepare and file its
                                                      24
                                                            opposition to the motion.
                                                      25
                                                      26
                                                      27
                                                      28                                            16
                                                              PLAINTIFF NICKO LACOSTE’S OPPOSITION TO MOTION FOR ATTORNEY’S FEES AND COSTS
                                                     Case 2:20-cv-02323-RGK-JPR Document 49 Filed 08/03/20 Page 17 of 20 Page ID #:476




                                                        1         The primary consideration in determining an appropriate award is
                                                       2 reasonableness. Defendants are not entitled to an award that so
                                                       3
                                                            egregiously exceeds the reasonable expense of prosecuting an anti-SLAPP
                                                       4
                                                        5 motion. “In enacting the attorneys’ fees [provision of the anti-SLAPP law],
                                                       6
                                                            the California legislature…did not intend recovery of fees and costs as a
                                                        7
500 N. CENTRAL AVE., STE. 610 ● GLENDALE, CA 91203




                                                       8
                                                            windfall…” Pistoresi v. Madera Irrigation Dist., 2009 WL 910867, at *2

                                                       9 (E.D.Cal. 2009) (internal citations and quotation marks omitted).
                                                       10
                                                                        Under certain circumstances, a party's acts may justify a denial
                                                       11
                 SEVERO, PLC




                                                       12 of attorneys' fees altogether. As the California Supreme Court explained:
                                                       13 “ ‘If ... the Court were required to award a reasonable fee when an
                                                       14
                                                            outrageously unreasonable one has been asked for, claimants would be
                                                       15
                                                       16 encouraged to make unreasonable demands, knowing that the only
                                                       17
                                                            unfavorable consequence of such misconduct would be reduction of their
                                                       18
                                                       19 fee to what they should have asked in the first place. To discourage such
                                                      20 greed, a severer reaction is needful.” Serrano IV, 32 Cal.3d at 635, 186
                                                       21
                                                            Cal.Rptr. 754, 652 P.2d 985 (quoting Brown v. Stackler, 612 F.3d 1057,
                                                      22
                                                      23 1059 (7th Cir.1980)). The Serrano IV court then noted examples in which a
                                                      24
                                                            denial of fees is appropriate:
                                                      25
                                                      26
                                                      27
                                                      28                                            17
                                                              PLAINTIFF NICKO LACOSTE’S OPPOSITION TO MOTION FOR ATTORNEY’S FEES AND COSTS
                                                     Case 2:20-cv-02323-RGK-JPR Document 49 Filed 08/03/20 Page 18 of 20 Page ID #:477




                                                        1               See, e.g., Copeland v. Marshall, supra, 641 F.2d 880, 902–
                                                       2 903 [not allowable are hours on which plaintiff did not prevail or “hours
                                                       3
                                                            that simply should not have been spent at all, such as where attorneys'
                                                       4
                                                        5 efforts are unorganized or duplicative. This may occur ... when young
                                                       6
                                                            associates' labors are inadequately organized by supervising partners”
                                                        7
500 N. CENTRAL AVE., STE. 610 ● GLENDALE, CA 91203




                                                       8
                                                            (fns.omitted) ]; Gagne v. Maher, supra, 594 F.2d 336, 345[excessive time

                                                       9 spent]; Lund v. Affleck (1st Cir.1978) 587 F.2d 75, 77 [if initial claim is
                                                       10
                                                            “exorbitant” and time unreasonable, court should “refuse the further
                                                       11
                 SEVERO, PLC




                                                       12 compensation”]; Reynolds v. Coomey (1st Cir.1978) 567 F.2d 1166,
                                                       13 1167 [duplication of effort]; Farris v. Cox(N.D.Cal.1981) 508 F.Supp. 222,
                                                       14
                                                            227 [time on fee petition denied for “overreaching”]; Vocca v. Playboy
                                                       15
                                                       16 Hotel of Chicago, Inc.(N.D.Ill.1981) 519 F.Supp. 900, 901–902 [fee denied
                                                       17
                                                            in entirety on ground of counsel's dilatoriness and hours claimed for
                                                       18
                                                       19 clerical work]; Jordan v. United States Dept. of Justice (D.D.C.1981) 89
                                                      20 F.R.D. 537, 540 [fee denied in entirety on ground of unreasonable request
                                                       21
                                                            and inadequate documentation].
                                                      22
                                                      23                                IV.   CONCLUSION
                                                      24
                                                                        It is difficult to imagine a more unreasonable fee request than
                                                      25
                                                      26
                                                            the one brought here. In this case, Defendants seek an unreasonable

                                                      27
                                                      28                                            18
                                                              PLAINTIFF NICKO LACOSTE’S OPPOSITION TO MOTION FOR ATTORNEY’S FEES AND COSTS
                                                     Case 2:20-cv-02323-RGK-JPR Document 49 Filed 08/03/20 Page 19 of 20 Page ID #:478




                                                        1 recovery that is grossly inflated by, among other things, (1) the needless
                                                       2 and excessive use of multiple lawyers working on the same issues and
                                                       3
                                                            billing for editing the other’s work, particularly given that lead defense
                                                       4
                                                        5 counsel Eric George has vast experience in litigating the California anti-
                                                       6
                                                            SLAPP statute.
                                                        7
500 N. CENTRAL AVE., STE. 610 ● GLENDALE, CA 91203




                                                       8
                                                                        In short, where a law firm has practiced so extensively in the

                                                       9 relevant legal arena, and where lead defense counsel—and an additional
                                                       10
                                                            seasoned partner with equally vast experience in the area-- the Court
                                                       11
                 SEVERO, PLC




                                                       12 should expect to find evidence of efficiency in the research and analysis
                                                       13 underlying Defendants’ motion. Instead, Defendants’ fee request presents
                                                       14
                                                            precisely the opposite: multiple partner-level attorneys at numerous
                                                       15
                                                       16 different law firms billing $450, $600 and $900 or more per hour to
                                                       17
                                                            research, draft, and edit the very arguments with which this sophisticated
                                                       18
                                                       19 litigation boutique is so intimately familiar. No paying client would ever
                                                      20 accept such a situation; nor could any Los Angeles-area law firm succeed
                                                       21
                                                            while billing clients nearly $200,000 for one dispositive motion.
                                                      22
                                                      23                For all of the reasons set forth hereinabove, Plaintiff prays that
                                                      24
                                                            this Court deny the Defendant’s Motion for Attorney’s Fees in its entirety.
                                                      25
                                                      26
                                                      27
                                                      28                                            19
                                                              PLAINTIFF NICKO LACOSTE’S OPPOSITION TO MOTION FOR ATTORNEY’S FEES AND COSTS
                                                     Case 2:20-cv-02323-RGK-JPR Document 49 Filed 08/03/20 Page 20 of 20 Page ID #:479




                                                        1                                            Respectfully submitted,
                                                       2                                             SEVERO PLC
                                                       3
                                                       4
                                                        5
                                                                                                     RAOUL J. SEVERO
                                                       6
                                                                                                     Attorneys for Plaintiff
                                                        7                                              Nicko Lacoste
500 N. CENTRAL AVE., STE. 610 ● GLENDALE, CA 91203




                                                       8
                                                       9
                                                       10
                                                       11
                 SEVERO, PLC




                                                       12
                                                       13
                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                      20
                                                       21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28                                          20
                                                            PLAINTIFF NICKO LACOSTE’S OPPOSITION TO MOTION FOR ATTORNEY’S FEES AND COSTS
